Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A method comprising: 

receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata; 

processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content, each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content; 

automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content are selected based on the associated context values for each piece of content of the first plurality of pieces of content; 

and identifying one or more user segments associated with the first content collection; 

and publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments.


Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the “determine associated context values for each piece of content, each associated context value comprising at least one content value” element, when read broadly and consistently with the specification, merely requires identification of an object in a photo. See, for example, Applicant’s specification at ¶¶ 28- 29 (emphasis added): 
[0028] The automatic curation or automated assistance for operators performing curation is described herein. When a piece of content is generated or received, image processing is used to analyze the content. In different implementations this includes analyzing the quality of the content (e.g., blur, contrast, darkness) as well as performing machine vision operations to identify subject matter within the content (e.g., a building, a tree, a person, a car, etc.). These may be represented by one or more quality scores and associated with one or more context values. 
[0029] Once an individual piece of content has associated context values (e.g. quality scores and content values), the piece of content is stored in a database with the context values, the quality scores, and any other associated metadata (e.g., time, location, ephemeral triggers, filters, etc.) The content may then be added to existing content collections, or analyzed during generation of a new content collection. For example, a server system may maintain a content collection associated with the topic "dogs." If the piece of content is associated with a context value indicating that a dog was identified from machine vision processing of the image, the piece of content may be associated with this content collection. A system may analyze the piece of content to determine if there is a match with any number of existing content collections.

Examiner finds identifying items in a photo is a mental process because it merely involves observation and evaluation of said photo. 
The element “wherein the first plurality of pieces of content for the first content are selected based on the associated context values for each piece of content of the first plurality of pieces of content” is mental process because it merely involves an observation and evaluation as to whether a piece of content contains context values. 
The element “and identifying one or more user segments associated with the first content collection” merely requires a judgement as to whether user segments are associated with the first content collection. 
The additional element “1. A method comprising: receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata” is insignificant extra solution activity in the form of “mere data gathering” and “selecting a particular data source or type of data to be manipulated.” See MPEP 2106.05(g). As such, it fails to integrate the exception. See id. 
The additional element “processing, by the server system, each content communication of the plurality of content communications. . .” is equivalent to “apply it” because it merely recites instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). As such, it fails to integrate the exception. See id. 

The additional element “generated by machine vision processing of the associated piece of content” is equivalent to “apply it” because it merely recites instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). In particular, see id: 
When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".

(emphasis added, court citations omitted). Examiner finds that “machine vision processing” fails to provide the requisite detail as required by MPEP 2106.05(f) and related case law.  As such, this element fails to integrate the exception. See id. 
The additional element “automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications” is insignificant extra solution activity in the form of “mere data gathering” and “selecting a particular data source or type of data to be manipulated.” See MPEP 2106.05(g). As such, it fails to integrate the exception. See id. 
The additional element “and publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments” is insignificant extra solution activity in the form of “mere data gathering” and “selecting a particular data source or type of data to be manipulated.” See MPEP 2106.05(g). As such, it fails to integrate the exception. See id. 
With respect to inventive concept, the additional element “1. A method comprising: receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata” is analogous to “receiving or transmitting data over a network” and therefore recites well‐understood, routine, and conventional activities. See MPEP 2106.05(d)(II). Thus, it does not recite an inventive concept. See id. 
The additional element “processing, by the server system, each content communication of the plurality of content communications. . .” is equivalent to “apply it” and thus cannot provide an inventive concept. See MPEP 2106.05(f). 
The additional element “generated by machine vision processing of the associated piece of content” is equivalent to “apply it” because it merely recites instructions to implement the abstract idea on a computer. Mere instructions to apply an exception cannot provide an inventive concept1. See MPEP 2106.05(f). 
The element “automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications” is analogous to “receiving or transmitting data over a network” and/or  “storing and retrieving information in memory” and therefore recites well‐understood, routine, and conventional activities. See MPEP 2106.05(d)(II). Thus, it does not recite an inventive concept. See id. 
The additional element “and publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments” is analogous to “receiving or transmitting data over a network” and/or  “storing and retrieving information in memory” and therefore recites well‐understood, routine, and conventional activities. See MPEP 2106.05(d)(II). Thus, it does not recite an inventive concept. 
As such, when the claim elements are considered as individually and as a whole, claim 1 is directed to an abstract idea without significantly more. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10387514 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘514 teaches all the elements of instant claim 1.  See chart below. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11080351 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘351 teaches all the elements of instant claim 1.  See chart below. 
US 10387514 B1
17372981
1. A method comprising: receiving, at a server system, a plurality of content, communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata; processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content, each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content; automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content are selected based on the associated context values for each piece of content of the first plurality of pieces of content; and identifying one or more user segments associated with the first content collection; and publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments; wherein the associated context values comprise an audio content value selected based on an analysis of audio data from the content message and an audio quality value determined based at least in part on an analysis to determine an audio noise level; and wherein the audio content value is further based on a speech activity detection analysis of the content message.
1. A method comprising: receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata; processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content, each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content; automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content are selected based on the associated context values for each piece of content of the first plurality of pieces of content; and identifying one or more user segments associated with the first content collection; and publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments.
US 11080351 B1
17372981
1. A method comprising: receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata; processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content, each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content; automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content collection are selected based on the associated context values for each piece of content of the first plurality of pieces of content; identifying one or more user segments associated with the first content collection; publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments; and processing one or more images of a content message, received from at least one of the plurality of client devices, to determine one or more quality values determined by analyzing the one or more images using a set of content quality metrics, wherein the one or more quality values comprises an interestingness value based on predicting an expected user interest in the content message, wherein the interestingness value is generated using a neural network generated using a training set of content messages identified as interesting within the server system, and wherein the neural network further comprises a convolutional neural network with a feature map including a set of content features and a set of quality features.
1. A method comprising: receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata; processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content, each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content; automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content are selected based on the associated context values for each piece of content of the first plurality of pieces of content; and identifying one or more user segments associated with the first content collection; and publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yung US 20130290430 A1 in view of Poletto US 9,112,936. 
With respect to claim 1, Yung US 20130290430 A1 teaches “1. A method comprising:"receiving, at a server system, a plurality of content communications from a plurality of client devices, each content communication comprising an associated piece of content and a corresponding metadata" in Fig. 2 item 105 and 
[0035] The action logger 240 receives communications from the web server 220 about user actions on and/or off the social networking system 100. The action logger 240 populates the action log 251 with information about user actions, allowing the social networking system 100 to track its users' actions. When a user performs actions using the social networking system 100, action logger 240 adds entries to the action log 251, referred to herein as "actions." Any action taken by users with respect to other users (individual users or entities), is associated with the objects taking the action and the object on which the action was taken by an action 181 stored in the action log 251. Examples of actions include adding a connection to an entity profile page, posting a message to an entity profile page, posting a photo including objects connected with an entity, accepting an invitation to an event hosted by an entity, etc. Some actions may be taken by users while not connected to the social networking system 100, and these actions may be logged by a local application and transmitted to the social networking system 100 when a connection is established.

	"processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content" in 
[0036] The data stored in the data store 250 and the actions 181 stored in the action log 251 are collectively called the narrative data 380, which is used for building story units for users and other entities. Narrative data 380 may be associated with a time and a location. In one embodiment, the time and location associated with the narrative data 380 is the time and location when and/or where the social networking system 100 captured the user data or action. In another example, the time and location indicate the creation of a particular piece of user data or the occurrence of a real world event. An item of narrative data 380 may be associated with multiple times and locations. For example, a photograph of a user may be associated with the time and location that photograph was taken as well as the time and location that photograph was uploaded into the social networking system 100. In one embodiment, the narrative data 380 is represented by nodes in a social graph including data (such as image data, text data, video data) and connections that connect the nodes to other nodes, such as those representing individual users and/or entities associated with the narrative data. 
	"each associated context value comprising at least one content value . . .” 
[0049] In one embodiment, the social networking system 100 includes different types of story unit generators 120 configured to generate stories for presentation in different types of interfaces. A story generator 120 selects narrative data 280 and generates story units based on templates associated with the story generator 120 to configure the presentation and behavior of the generated story units. In some embodiments, story generators 120 are each configured to generate story units for presentation through a particular view and may restrict selection of narrative data 280 to that suitable for generating story units for presentation through an interface associated with a story generator 120. For example, a story generator 120 is configured to generate stories for a map view of "check-ins," so the story generator 120 limits selection of narrative data 280 to data having the type "location check-ins." In another example, a story generator 120 is configured to generate stories for a photo album view, so the story generator limits 120 selection of narrative data 280 to data including or referencing images. Similarly, a story generator 120 may be configured to generate stories for presentation through a timeline view and selects narrative data 280 suitable for generating timeline units to present via the timeline view. 
(Examiner finds that data types are content values when “content values” are read broadly in light of the specification)
"automatically generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications”
[0049] In one embodiment, the social networking system 100 includes different types of story unit generators 120 configured to generate stories for presentation in different types of interfaces. A story generator 120 selects narrative data 280 and generates story units based on templates associated with the story generator 120 to configure the presentation and behavior of the generated story units. In some embodiments, story generators 120 are each configured to generate story units for presentation through a particular view and may restrict selection of narrative data 280 to that suitable for generating story units for presentation through an interface associated with a story generator 120. For example, a story generator 120 is configured to generate stories for a map view of "check-ins," so the story generator 120 limits selection of narrative data 280 to data having the type "location check-ins." In another example, a story generator 120 is configured to generate stories for a photo album view, so the story generator limits 120 selection of narrative data 280 to data including or referencing images. Similarly, a story generator 120 may be configured to generate stories for presentation through a timeline view and selects narrative data 280 suitable for generating timeline units to present via the timeline view. 
	"and wherein the first plurality of pieces of content for the first content are selected based on the associated context values for each piece of content of the first plurality of pieces of content" 
[0049] In one embodiment, the social networking system 100 includes different types of story unit generators 120 configured to generate stories for presentation in different types of interfaces. A story generator 120 selects narrative data 280 and generates story units based on templates associated with the story generator 120 to configure the presentation and behavior of the generated story units. In some embodiments, story generators 120 are each configured to generate story units for presentation through a particular view and may restrict selection of narrative data 280 to that suitable for generating story units for presentation through an interface associated with a story generator 120. For example, a story generator 120 is configured to generate stories for a map view of "check-ins," so the story generator 120 limits selection of narrative data 280 to data having the type "location check-ins." In another example, a story generator 120 is configured to generate stories for a photo album view, so the story generator limits 120 selection of narrative data 280 to data including or referencing images. Similarly, a story generator 120 may be configured to generate stories for presentation through a timeline view and selects narrative data 280 suitable for generating timeline units to present via the timeline view. 
(stories (i.e., pieces of content) are based on the “location check-ins” data type, for example); 
"and identifying one or more user segments associated with the first content collection; and" 
[0037] The story unit generator 120 generates story units 180 from narrative data 380 that are presented to users of the social networking system 100 by the display manager 119. In one embodiment, the story units 180 are used to generate a timeline interface where the story units are presented in chronological order to a user; however, in other embodiments, the story units 180 are presented to social networking system users in any suitable format. In one embodiment, the story unit generator 120 selects items from the narrative data 380 that are associated with a single subject (e.g., an specific user) to generate story units 180 describing information about the single subject for presentation to one or more social networking system users. In another embodiment, the story unit generator 120 selects items from the narrative data 380 that are associated with multiple subjects and generates story units 180 for presentation in an interface presenting information associated with a multiple subjects. In one embodiment, the story unit generator 120 generates story units 180 prior to receiving a request from the display manager 119. However, the story unit generator 120 may also generate story units 180 responsive to receiving a request from the display manager 119. 
	"publishing an identifier associated with the first content collection to user devices associated with user accounts of the one or more user segments" 
[0037] The story unit generator 120 generates story units 180 from narrative data 380 that are presented to users of the social networking system 100 by the display manager 119. In one embodiment, the story units 180 are used to generate a timeline interface where the story units are presented in chronological order to a user; however, in other embodiments, the story units 180 are presented to social networking system users in any suitable format. In one embodiment, the story unit generator 120 selects items from the narrative data 380 that are associated with a single subject (e.g., an specific user) to generate story units 180 describing information about the single subject for presentation to one or more social networking system users. In another embodiment, the story unit generator 120 selects items from the narrative data 380 that are associated with multiple subjects and generates story units 180 for presentation in an interface presenting information associated with a multiple subjects. In one embodiment, the story unit generator 120 generates story units 180 prior to receiving a request from the display manager 119. However, the story unit generator 120 may also generate story units 180 responsive to receiving a request from the display manager 119. 
[0055] In another embodiment, the story unit generator 120 generates shared story units 180 associated with a subject user as well as a viewing user or other users connected to the viewing user. To generate shared story units 180, the story unit generator 120 selects narrative data 280 related to both the subject user and one or more of the viewing user and users connected to the viewing user. These shared story units 180 may be displayed in the friend activity section of a profile page, in a newsfeed, or in any other suitable interface 305. For example, if the subject user is a band, story units 180 including photos of users connected to a viewing user that are at the band's concerts, songs of the band played by the users connected to the viewing user or other suitable data are generated. The shared story units 180 may be used to generate a common timeline, news feed, friend activity panel, or other interface 305 including narrative data 180 of the subject entity that is related to the viewing user or to users connected to the viewing user. Examples of displaying an intersection between entities of a social networking system are disclosed in U.S. application Ser. No. 13/087,672, filed on Apr. 15, 2011, which is hereby incorporated by reference in its entirety. 

("shared story units" are identified in that they are in the friend activity section); 
[0045] Furthermore, the story unit generator 120 may consider privacy settings of individual users to determine whether to present narrative data associated with a subject user to users viewing a story unit 180 (a "viewing user"). A subject user may set its privacy settings to limit the set of users to which certain story units may be shown. For example, a subject user limits presentation of story units 180 including pictures tagged as including the subject user to the subject user's immediate connections. A different subject user may allow presentation of story units 180 including pictures tagged as including the different subject user to any social networking system user. A subject user may also individually block specific viewing users from viewing specific story units 180 on a per-story unit basis or on a per-user basis. Alternatively, a subject user may block user-defined groups of viewing users from viewing certain story units 180. For example, a subject user may define a set of users as "co-workers" and block those users, as a group, from viewing story units 180 including photos of the subject user. Users or groups of users blocked from viewing story units may similarly be given permission to view the story units on a user-by-user basis, a unit-by-unit basis, or a group basis. 
[0046] In an embodiment, the story units 180 are stored in the story unit store 265. The story units 180 in the story unit store 265 may be represented as database entries that link various objects related to the story units 180. Each story unit 180 stored in the story unit store 265 may be associated with other objects in the social networking system 100. For example, a story unit 180 may be associated with one or more individual users or other objects that performed an action described in the story unit 180. Individual users or other objects performing an action described in a story unit 180 are called the "actors" for that story unit 180. For example, if a story unit 180 describes a comment posted by John on a video posted on a band's profile page, both John and the band are considered actors of the story unit. As another example, a story unit 180 describing a comment posted by a user to an entity's profile page may identify both the user who posted the comment and the entity associated with the profile page as actors. 
[0047] In an embodiment, the story unit generator 120 generates story units 180 that may be visually displayed without additional processing. In another embodiment, the story unit generator 120 generates story units 180 that are combined with visual templates provided by the user interface manager 115 to create displayable representations of the story units 180, which sent to a client device 105 for display via a user interface 130. In yet another embodiment, visual templates provided by the user interface manager 115 and the story units 180 are sent to the client 105, which combines the visual templates and the story units 180 to create a displayable representation of the story unit 180 for display. 
	It appears Yung fails to explicitly teach “generated by machine vision processing of the associated piece of content".  
However, Poletto (US 9,112,936) teaches "each associated context value comprising at least one content value2 generated by machine vision processing of the associated piece of content" in at least col. 20:17-46
Further, the eventing module may determine whether any features extracted from content items associated with the event match similar features extracted from other content items stored on the content management system at step 1013. The extracted features may be faces, landmarks, and/or other objects recognized by the content management system. The eventing module may employ any suitable facial /object recognition software to recognize and organize the extracted features within the content management system.
At step 1203, the eventing module of the content management system may match the potentially recognizable features with previously recognized features. A database of previously recognized features may be stored in a memory (e.g., datastore 118) of the content management system. The content management system may employ any suitable facial /object recognition software to perform the matching. The content management system may also perform a search of third-party servers to attempt to match potentially recognizable features with previously recognized features. 
(92) At step 1205, the eventing module may update event ID attributes with attributes of the matched previously recognized features. For example, if the eventing module recognizes the Eiffel Tower in a photo, the event data may be updated with various event attributes associated with other content items that include depictions of the Eiffel Tower or other useful data. 
Poletto and Yung are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify each context value in Yung to include “each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content as taught by Poletto. The motivation would have been to “enhance the user’s experience by providing both eventing and contextual data for their content items”. Poletto col. 20:1-5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner would also like to call attention to the following case cited in MPEP 2106.05(d) regarding well-understood, routine, and conventional activities:  “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 U SPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).” Examiner finds there is nothing in the claim that precludes optical character recognition from reading on at least “processing, by the server system, each content communication of the plurality of content communications to determine associated context values for each piece of content, each associated context value comprising at least one content value generated by machine vision processing of the associated piece of content.” 
        2 It is the Examiner’s position that both references teach “each associated context value comprising at least one content value”.